Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered May 27, 2014. The order, among other things, granted defendant’s motion for leave to reargue and, upon reargument, adhered to its decision denying that part of plaintiffs’ cross motion seeking to preclude certain evidence.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Canandaigua Emergency Squad, Inc. v Rochester Area Health Maintenance Org., Inc. ([appeal No. 1] 130 AD3d 1530 [2015]). Present — Smith, J.P., Centra, Peradotto, Sconiers and Whalen, JJ.